Citation Nr: 1046221	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  04-44 089	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Montgomery, 


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fibromyalgia. 

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for vaginal tumors, 
to include as secondary to service-connected disability. 

4.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected disability. 

5.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected disability. 

6.  Entitlement to service connection for a chronic disability 
manifested by poor wound healing and bruising, to include as 
secondary to service-connected disability. 

7.  Entitlement to service connection for a chronic disability 
manifested by thyroid deficiency, cessation of menses, and loss 
of sex drive, to include as secondary to service connected 
disability. 

8.  Entitlement to service connection for a pineal gland tumor, 
to include as secondary to service connected disability.  

9.  Entitlement to an increased evaluation for Cushing's 
syndrome, currently evaluated as 30 percent disabling.  

10.  Entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981 
and from March 1983 to February 1984.  

This matter comes to the Board of Veteran s' Appeals (Board) on 
appeal from rating decisions of the Department of Veteran s 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
April 2010, the Veteran appeared before the undersigned and gave 
testimony in support of her claim.  

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
vaginal tumors, entitlement to service connection for a 
psychiatric disorder, entitlement to service connection for 
fibromyalgia, entitlement to service connection for poor wound 
healing and bruising, entitlement to service connection for 
thyroid deficiency, cessation of menses, and loss of sex drive, 
entitlement to service connection for a pineal gland tumor, 
entitlement to an increased evaluation for Cushing's syndrome, 
and entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1996, the RO denied service connection for a 
psychiatric disorder and fibromyositis and the Veteran was 
informed of the decision in May 1996.  She did not timely 
disagree.  

2.  Additional evidence associated with the claims files since 
the RO's April 1996 decision was not previously before agency 
decision makers and relates to an unestablished fact that, when 
considered with all the evidence of record, raises a reasonable 
possibility of substantiating the claims of service connection 
for a psychiatric disorder and for fibromyositis now claimed as 
fibromyalgia.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's 
April 1996 decision and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002).  

2.  New and material evidence has been received since the RO's 
April 1996 decision and the claim for service connection for 
fibromyositis now claimed as fibromyalgia is reopened.  38 
U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, as to the 
issues regarding new and material evidence on the claims for 
service connection for a psychiatric disorder and for 
fibromyalgia decided below, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered. 

New and Material Evidence

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  If the claimant can thereafter present 
new and material evidence, however, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must make an 
independent determination on whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's initial claims of service connection for a 
psychiatric disorder and for fibromyositis were denied in an 
April 1996 rating decision.  The RO so informed the Veteran in 
May 1996.  She did not appeal this decision.  The decision is 
final based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  The Veteran seeks to reopen her 
claims.

Here the Veteran has claimed secondary service connection for her 
disorders.  Although in previously denying service connection for 
a psychiatric disorder and for fibromyositis, the RO found the 
disorders were not directly related to service, the United States 
Court of Appeals for Veteran s Claims (Court) has held subsequent 
to the RO's rating decision that alternative theories of 
entitlement to the same benefit do not constitute separate claims 
but are instead encompassed within a single claim.  See Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. 
Cir. 2005).  As such, new and material evidence is necessary to 
reopen a claim for the same benefit asserted under a different 
theory.  Id; see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  

In the April 1996 rating decision, the RO considered the 
Veteran's service treatment records, private medical evidence 
dated in February 1994, VA treatment records dated from 1992 to 
1994, and VA records from dated from 1987 to 1995.  

The RO denied the claim for service connection for a psychiatric 
disorder after finding that the service records did not show 
complaints or treatment for a psychiatric disorder, and that the 
record did not show that the diagnosed psychiatric findings were 
incurred in or caused by service.  As to the fibromyositis, it 
was found that there was no showing of treatment in service and 
that the record did not show that the disorder was incurred in or 
aggravated by service.  

Evidence added to the record since the April 1996 denial includes 
VA treatment records, private medical records, records from the 
Social Security Administration (SSA), and VA examination reports.  
Among this evidence are findings by VA health professionals that 
the Veteran has a psychiatric disorder "in the context" of her 
service connected Cushing's syndrome.  See, e.g. VA treatment 
records dated in March 1999, October 2003, November 2003, April 
2004, and October 2004.  Her fibromyalgia has likewise been 
described as "in the context" of her Cushing's.  See, e.g. VA 
treatment records dated in October 2003, November 2003, April 
2004, and October 2004.  

The Board finds that this evidence is new and material since it 
relates to an unestablished fact -- that the Veteran's 
psychiatric disorder and her fibromyalgia may be associated with 
a service-connected Cushing's syndrome.  See 38 C.F.R. §§ 3.156, 
3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Therefore, because it creates a reasonable possibility of 
substantiating the claims, the Board will reopen the claims.


ORDER

New and material evidence has been received and the claim for 
service connection for a psychiatric disorder to include as 
secondary to service-connected disability is reopened.  

New and material evidence has been received and the claim for 
service connection for a fibromyalgia to include as secondary to 
service-connected disability is reopened.  


REMAND

As to the application to reopen the claim for vaginal tumors, the 
VCAA letters furnished the Veteran during the course of this 
appeal did not address the issue of new and material evidence to 
reopen the claim.  The specific requirements for the claim based 
on the last final denial have not been supplied to the Veteran on 
this issue.  Moreover, none of the letters met the requirements 
set forth by the Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding providing the Veteran notice of the reason for 
the prior final denial of her claim.  Accordingly, the Board's 
consideration of the issue in appellate status at this time 
regarding new and material evidence to reopen a claim of 
entitlement to service connection for vaginal tumors would 
constitute prejudicial error.  Therefore, this issue must be 
remanded so that the RO may provide the Veteran with notice that 
complies with the criteria elaborated by the Court in Kent, 
supra.  

As to the newly reopened claim of service connection for a 
psychiatric disorder, while the January 2008 VA examiner stated 
that her psychiatric condition was not a residual of her 
Cushing's syndrome, no rationale was provided.  Additionally, the 
examiner did not have access to the claims files or any medical 
records.  Therefore, the Board finds that a remand is required to 
provide her with another an examination that will take place 
after a review of the record on appeal and provides a rationale 
for its opinion.  See 38 U.S.C.A. § 5103A(d) (2010); Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In this regard, the 
examiner should note that the record includes a number of 
opinions by her healthcare providers that her psychiatric 
disorder is "in the context" of her Cushing's (see, e.g. VA 
treatment record of March 1999, October 2003, November 2003, 
April 2004, and October 2004) and a January 2000 letter from a VA 
physician in which he states that the Veteran is currently under 
his care and that she has a long standing history of disabling 
depression and panic disorder in the context of longstanding 
endocrine problems. 

Likewise, given the VA treatment records in which it was reported 
that the Veteran's fibromyalgia was "in the context of her 
Cushing's" (see, e.g. VA outpatient treatment of October 2003, 
November 2003, April 2004, and October 2004), the Board also 
finds that remand is required to provide her with an examination 
to obtain a medical opinion as to the relationship, if any, 
between her service connected Cushing's syndrome and 
fibromyalgia.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006).

The Veteran has also claimed secondary service connection for a 
chronic disability manifested by poor wound healing and bruising, 
for a chronic disability manifested by thyroid deficiency, 
cessation of menses, and loss of sex drive, and for a pineal 
gland tumor to include as secondary to service connected 
Cushing's syndrome.  The record reveals that she has been noted 
to have complaints or findings related to these disorders; 
however a nexus opinion has not been obtained regarding the 
etiology of these disorders to include the relationship, if any, 
between the disorders and her service-connected Cushing's 
syndrome.  See, e.g. VA treatment record of September 2007 noting 
that an MRI showed a pineal cyst; VA treatment record of 
September 2007 noting a complaint of easy bruising when her 
Cushing's acts up; VA examination of December 2006 shows loss or 
menses.  Therefore, the Board also finds that remand is required 
to provide her with an examination to obtain a medical opinion as 
to the relationship, if any, between these problems and her 
service connected Cushing's syndrome.  See 38 U.S.C.A. 
§ 5103A(d); McLendon, supra.

As to the claim for a higher evaluation for her Cushing's 
syndrome, the Board notes that the Veteran is rated at 30 percent 
under 38 C.F.R. § 4.119, Diagnostic Code 7907 (2010).  That code 
provides that for a higher rating the following must be shown:

As active, progressive disease including 
loss of muscle strength, areas of 
osteoporosis, hypertension, weakness, and 
enlargement of pituitary or adrenal gland, 
a 100 percent rating;  

Loss of muscle strength and enlargement of 
pituitary or adrenal gland, a 60 percent 
rating.  

Note:  With recovery or control, evaluate 
as residuals of adrenal insufficiency or 
cardiovascular, psychiatric, skin, or 
skeletal complications under appropriate 
diagnostic code.  

The Veteran was last examined for this disorder in January 2008.  
The examiner noted that Cushing's syndrome was in remission.  The 
claims files were not reviewed.  The Veteran has since testified 
that she has psychiatric problems, skin problems, and 
hypertension because of her Cushing's syndrome.  She has also 
stated that her pituitary gland or adrenal gland is enlarged 
because of her Cushing's syndrome.  Tellingly, the record shows 
that she has had her left adrenal gland removed and that she has 
been prescribed a topical cream for dermatitis (See, October 2007 
VA outpatient treatment).  She has also been noted to have 
dyshidrosis, rosacea, and multiple cysts.  (See VA outpatient 
record of March 2007) and has diagnoses of psychiatric disorders.  

Therefore, the Board finds that the Veteran's increased rating 
claim should be remanded to provide her with a VA examination to 
determine if she has any adrenal, cardiovascular, psychiatric, 
skin, or skeletal complications that related to her Cushing's 
syndrome.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior examinations 
and treatment). 

In the case of a claim for a TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on what 
effect the Veteran's service connected disability has on her or 
her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  The VA examination reports found in the existing record 
did not yield an explicit opinion as to whether the Veteran's 
service connected disabilities alone, would be sufficient to 
preclude gainful employment.  A remand is therefore necessary to 
obtain the required opinion.  See 38 U.S.C.A. § 5103A(d); 
McLendon, supra.

During her April 2010 hearing before the undersigned, the Veteran 
stated that she had been seen by a VA examiner "a couple of 
weeks ago."  See hearing transcript page 28.  However, the most 
recent VA treatment records in the file are dated in 2007.  
Therefore, while the appeal is in remand status her post-2007 VA 
treatment records should be obtained and associated with the 
claims files.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence and 
has a duty to assist the veteran to attempt to obtain them).

Also during her hearing, the Veteran referred to private 
treatment that she had received which records are also not found 
in the claims files.  On remand, these records should also be 
obtained and associated with the record.  Id.  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  As to application to reopen a claim of 
entitlement to service connection for 
vaginal tumors, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Kent, supra, and Dingess v. Nicholson, 
19 Vet. App. 473 (2006) as well as in 
accordance with 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); and 38 C.F.R. § 3.159 (2010) 
which notice should include, among other 
things, the reason for the prior final 
denial of the claim.

2.  The RO/AMC should obtain and associate 
with the claims files all of the Veteran's 
post-2007 VA treatment records.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  All actions to obtain the 
requested records should be documented 
fully in the claims file.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum.

3.  The RO/AMC, after obtaining 
authorizations from the Veteran, should 
obtain and associate with the claims files 
all of the private treatment records from 
the healthcare provider she testified about 
in April 2010.  If no authorizations are 
received from the Veteran, she should be 
notified that VA adjudication of her claims 
will go forward without these records.  If 
efforts to obtain any of the records for 
which she provided authorization are not 
successful, the Veteran should be notified 
of this fact. 

4.  After undertaking the above development 
to the extent possible, the RO/AMC should 
schedule the Veteran for a VA 
examination(s) to evaluate her Cushing's 
syndrome.  The claims files and a copy of 
this remand must be made available to the 
examiner(s) for review and the examiner(s) 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  All indicated tests and 
studies deemed appropriate by the 
examiner(s) must be accomplished and all 
clinical findings should be reported in 
detail.  

I.  In accordance with the AMIE worksheet 
for rating Cushing's syndrome, the 
examiner(s) is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of her Cushing's syndrome.  The 
examiner(s) should also provide an opinion 
as to whether the Veteran has any adrenal, 
cardiovascular, psychiatric, skin, or 
skeletal complications related to her 
Cushing's syndrome.

II.  After a review of the record on appeal 
and an examination of the Veteran, the 
examiner(s) should thereafter provide 
answers to the following questions:

(a)	Is it at least as likely as not 
that the Veteran's psychiatric 
disorder was caused by her service 
connected Cushing's syndrome?

(b)	Is it at least as likely as not 
that the Veteran's psychiatric 
disorder was aggravated by her 
service connected Cushing's syndrome?

(c)	Is it at least as likely as not 
that the Veteran's fibromyalgia was 
caused by her service connected 
Cushing's syndrome?

(d)	Is it at least as likely as not 
that the Veteran's fibromyalgia was 
aggravated by her service connected 
Cushing's syndrome?

(e)	Is it at least as likely as not 
that the Veteran's has a chronic 
disability manifested by poor wound 
healing and bruising and, if so, what 
is its diagnosis?

(f)	Is it at least as likely as not 
that the Veteran's chronic disability 
manifested by poor wound healing and 
bruising was caused by her service 
connected Cushing's syndrome?

(g)	Is it at least as likely as not 
that the Veteran's chronic disability 
manifested by poor wound healing and 
bruising was aggravated by her 
service connected Cushing's syndrome?

(h)	Is it at least as likely as not 
that the Veteran's has a chronic 
disability manifested by thyroid 
deficiency, cessation of menses, and 
loss of sex drive and, if so, what is 
its diagnosis?

(i)	Is it at least as likely as not 
that the Veteran's chronic disability 
manifested by thyroid deficiency, 
cessation of menses, and loss of sex 
drive was caused by her service 
connected Cushing's syndrome?

(j)	Is it at least as likely as not 
that the Veteran's chronic disability 
manifested by thyroid deficiency, 
cessation of menses, and loss of sex 
drive was aggravated by her service 
connected Cushing's syndrome?

(k)	Is it at least as likely as not 
that the Veteran's pineal gland tumor 
was caused by her service connected 
Cushing's syndrome?

(l)	Is it at least as likely as not 
that the Veteran's pineal gland tumor 
was aggravated by her service 
connected Cushing's syndrome?

(m)  Is it at least as likely as not that 
the Veteran's
service connected disorders acting 
alone result in such impairment of 
mind or body that the average person 
would be precluded from securing 
or following a substantially 
gainful occupation?

      (n) Is it at least as likely as not 
that the Veteran's
service connected disorders acting 
alone result in her being unable to 
secure and follow a substantially 
gainful occupation taking into 
account her service-connected 
disabilities, employment history, 
educational and vocational attainment, 
and all other factors having a bearing 
on her employability?  

Note 1:  In providing answers to the 
above questions, the examiner should 
comment on the fact that the record 
includes a number of opinions by 
healthcare providers that her psychiatric 
disorder is "in the context" of her 
Cushing's (see, e.g. VA treatment record 
of March 1999, October 2003, November 
2003, April 2004, and October 2004); the 
January 2000 letter from a VA physician 
in which he states that the Veteran is 
currently under his care and that she has 
a long standing history of disabling 
depression and panic disorder in the 
context of longstanding endocrine 
problems; and the VA treatment records in 
which it was reported that the Veteran's 
fibromyalgia was "in the context of her 
Cushing's" (see, e.g. VA outpatient 
treatment of October 2003, November 2003, 
April 2004, and October 2004).

Note 2:  In providing answers to the 
above questions, if the examiner 
concludes that the Veteran's 
Cushing's syndrome aggravated her 
psychiatric disorder, fibromyalgia, 
chronic disability manifested by poor 
wound healing and bruising, a chronic 
disability manifested by thyroid 
deficiency, cessation of menses, and loss 
of sex drive, and/or pineal gland tumor, 
the examiner should provide a base-line 
as to the severity of the disability 
before being aggravated by her service 
connected Cushing's syndrome.

Note 3:  In providing answers to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

Note 4:  If the examiner is unable to 
distinguish the adverse symptomatology 
attributable to the Veteran's service 
connected and his non service connected 
disabilities in providing the opinions 
about her employability, he must state 
so.

5.  The RO/AMC should then review the 
claims folders and ensure that all of the 
above development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO/AMC should thereafter 
readjudicate the claims.  Such 
readjudication should include taking into 
account whether "staged" ratings are 
appropriate for Cushing's syndrome.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  If 
any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veteran s Law Judge, Board of Veteran s' Appeals


 Department of Veteran s Affairs


